Case 3:20-cv-00572-DPJ-FKB Document 10-9 Filed 09/17/20 Page 1 of 8




                       EXHIBIT 8
      Case 3:20-cv-00572-DPJ-FKB Document 10-9 Filed 09/17/20 Page 2 of 8




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

CYNTHIA PARHAM, JED OPPENHEIM,
CHERYL GOGGIN, LEAGUE OF WOMEN
VOTERS MISSISSIPPI, and MISSISSIPPI
STATE CONFERENCE OF THE NAACP,

                  Plaintiffs,
                                                         Civil Action No. 3:20-cv-572-DPJ-
            v.                                           FKB

MICHAEL D. WATSON, JR., in his official
capacity as Secretary of State of Mississippi;
and LYNN FITCH, in her official capacity as
Attorney General of the State of Mississippi,

                  Defendants.




 DECLARATION OF CHRISTY WHEELER ON BEHALF OF LEAGUE OF WOMEN
                     VOTERS OF MISSISSIPPI

       Pursuant to 28 U.S.C. § 1746, I, Christy Wheeler, declare as follows:
1.     I am over the age of eighteen, and I am competent to make this declaration. I provide this

declaration based upon my personal knowledge. I would testify to the facts in this declaration

under oath if called upon to do so.

2.      The League of Women Voters of Mississippi (“LWVMS”) is a plaintiff in the above-

captioned case.

3.     I am the co-president of the LWVMS. In my capacity as co-president of LWVMS, I am

familiar with—and receive frequent updates and proposals for—the activities of LWVMS.

4.     LWVMS is the Mississippi affiliate of the national League of Women Voters (the

“LWVUS”). LWVMS is a nonprofit 501(c)(4) membership organization, which relies on non-
      Case 3:20-cv-00572-DPJ-FKB Document 10-9 Filed 09/17/20 Page 3 of 8




deductible dues to fund its action and advocacy efforts. The LWVMS also works with and through

the LWVUS’s Voters Education Fund, which is a 501(c)(3) organization, for which donations are

tax-deductible. LWVUS’s Voters Education Fund conducts voter service and education activities.

5.     The LWVMS is a nonpartisan civic organization that neither supports nor opposes any

political party or candidate.

6.     The mission of LWVMS is to improve governance in Mississippi by engaging all

Mississippians in the decisions that impact their lives. LWVMS seeks to bring citizens into the

civic process through community outreach and capacity building, voter registration and education,

and community-oriented policy advocacy. LWVMS believes that hands on work to safeguard

democracy leads to civic improvement.

7.     The League is a grassroots organization, and most of the League’s work is made possible

by members and volunteers.

8.     LWVMS has five local Leagues: East-Central Mississippi (serving Meridian and

Lauderdale County), Jackson-Area (serving Hinds, Madison, and Rankin Counties), Mississippi

Gulf Coast (serving Hancock, Harrison, and Jackson Counties), Oxford-North Mississippi (serving

Marshall, Union, Pontotoc, Calhoun, Yalobusha, Panola, Tate, Benton, Lee, and Desoto Counties),

and Pine Belt (serving Hattiesburg and the surrounding area, Forrest and Lamar Counties).

9.     LWVMS has approximately 200 members, living in various communities across the state.

The LWVMS is diverse, inclusive, and equitable.

10.    The majority of LWVMS members are 55 years of age or older. The largest local league is

the Oxford-North Mississippi League with 75 members; 54 of its 75 members are over 60 years

old, and the oldest Oxford-North League member is 102 years old.
      Case 3:20-cv-00572-DPJ-FKB Document 10-9 Filed 09/17/20 Page 4 of 8




11.    Additionally, many LWVMS members are registered voters age 55-64 who are at high risk

of contracting, suffering severe complications from, and dying from COVID-19. Voting in person

would therefore put the health of these voters at significant risk because of the person-to-person

contact at the polling place. But these members do not currently qualify for an absentee ballot

under Mississippi law.

12.    LWVMS regularly conducts voter service projects, including voter registration drives and

other events. Local leagues lead much of the LWVMS’s voter services work and local league

members are essential to accomplishing voter services project goals.

13.    Prior to the COVID-19 pandemic, local chapters of LWVMS conducted voter registration

drives at schools, grocery stores, farmers markets, and other large events such as seasonal festivals.

Because of the person-to-person interaction required to conduct face-to-face voter registration, the

risk of exposure to COVID-19 has severely limited such activities.

14.    Despite the person-to-person contact limitations posed by COVID-19, LWVMS continues

to work to register and educate voters. We are promoting VOTE411, a national initiative of the

LWVUS’s Voter Education Fund. VOTE411 ensures all voters have the information they need to

successfully participate in every election (local, state, and federal) because the League believes

every election is important to guarantee that laws and policies reflect the values of the community.

VOTE411 offers a Ballot Lookup Tool for voters to enter their addresses to find their local polling

place and create a personalized voter guide to take with them on election day for in-person voting.

15.    LWVMS promotes VOTE411 in Mississippi by providing digital resources on voter

registration, voter ID, polling locations, and absentee voting. LWVMS also compiles voter guides

for local races and offers this information to Mississippians by sending questionnaires to

candidates, making telephone calls, and conducting research through electronic platforms.
      Case 3:20-cv-00572-DPJ-FKB Document 10-9 Filed 09/17/20 Page 5 of 8




16.    Because many LWVMS members are at serious risk of severe complications or even death

if they were to contract COVID-19, LWVMS has been and will continue to help our members and

Mississippi voters navigate the process for absentee voting in response to the state’s failure to offer

safe voting options.

17.    LWVMS has historically encouraged in-person voting on election day because absentee

ballot rules in Mississippi are complicated and burdensome. LWVMS believes that absentee ballot

utilization is low in Mississippi because of these onerous requirements, including the requirement

that voters have an excuse to vote by absentee ballot (the “Excuse Requirement”) and the

requirement to have both the absentee ballot application and the absentee ballot notarized or signed

by a qualified witness (the “Notarization Requirement”).

18.    Many members of LWVMS are uncertain as to whether they can vote absentee during the

pandemic under the Excuse Requirement. Likewise, many members are eligible to vote by mail,

and therefore are subject to the Notarization Requirement and the signature match requirement.

19.    LWVMS is working to help Mississippi voters, including our members, navigate this

burdensome process, so they may vote safely during the COVID-19 pandemic, including during

the November 2020 general election.

20.     For example, LWVMS is seeking and has sought guidance on the implementation of

HB1521, which affects absentee ballot eligibility. Because the state has not issued clear guidance

to the public, LWVMS has had to expend its resources to ascertain how the new law will be

implemented across the state and to educate voters about these new rules. LWVMS Gulf Coast has

already contacted ten Circuit Court Clerks to discuss the implementation of HB1521. Of the ten

Circuit Court Clerks called, only five answered the telephone. Four of the Circuit Court Clerks
      Case 3:20-cv-00572-DPJ-FKB Document 10-9 Filed 09/17/20 Page 6 of 8




that the LWVMS spoke to were unaware of the passage of HB1521 and could offer no guidance

on its implementation.

21.      The LWVMS, led by the Oxford-North local league, will also create a detailed voter guide

to educate Mississippi voters on how to protect their health while voting during the pandemic. The

guide will explain how to navigate the absentee voting process, including the excuse and

notarization requirements. All five local leagues will work with their local election officials to

construct this pamphlet and are redirecting financial and other resources to support the new

initiative.

22.      The LWVMS plans to continue this new voter education work as long as state election

officials fail to ensure safe voting for Mississippi voters during the COVID-19 pandemic. The

absentee voting process in Mississippi is lengthy, complicated, and unfamiliar to most Mississippi

voters. The State has not done enough to help voters determine whether they qualify to vote

absentee or to help voters navigate the absentee voting process safely during the coronavirus

pandemic. The state has failed to waive onerous requirements, issue adequate guidance to county

election officials regarding absentee ballot eligibility and other requirements, or conduct any

significant voter education campaign to assist voters in navigating the absentee ballot process or

to educate voters on how to vote safely during the pandemic.

23.     Many veteran poll workers are senior citizens who will be unable to staff in-person polling

places for the November 2020 election without severe risk to their health and life. To help address

this poll worker shortage, the LWVMS is launching a program to recruit new poll workers from

demographic groups at comparatively lower risk of serious illness from the coronavirus pandemic.

24.     This program was conceived to address the state’s failure to adequately recruit, train, and

support poll workers and its failure to ensure that voters who want to vote absentee can do so to
      Case 3:20-cv-00572-DPJ-FKB Document 10-9 Filed 09/17/20 Page 7 of 8




reduce stress on polling places and poll workers. Without sufficient poll workers, LWVMS

understands that election officials may close polling sites. The LWVMS believes polling place

closures would lead to dangerous over-crowding and lines at the polls in November and beyond.

25.    The Mississippi Gulf Coast local league has already begun a pilot program to recruit new

poll workers through peer-to-peer outreach and education. As this program develops, the Gulf

Coast league will train other local leagues on how to implement similar programs in their regions.

The LWVMS will need to divert resources from their usual voter registration work and other

efforts to dedicate member time, volunteer time, and other resources to this project.

26.    The LWVMS is a party in this lawsuit because it is our mission to create an informed and

engaged Mississippi electorate. Current Mississippi law will disenfranchise thousands of voters—

including many of our LWVMS members—if it is not modified to allow citizens to vote safely by

absentee ballot during the COVID-19 pandemic. We have already diverted resources from our

normal program of voter services to address the State’s failure to ensure voters can safely cast a

ballot during the COVID-19 pandemic, and we will continue to do so until the law is modified to

ensure Mississippians can vote safely. We believe that no voter should be put in the position of

choosing between voting and protecting their health, the health of a loved one, or the health of

their community.
DocuSign Envelope ID: B5AB8657-23CC-49F0-BF3E-9B0B924DAB9F
                   Case 3:20-cv-00572-DPJ-FKB Document 10-9 Filed 09/17/20 Page 8 of 8




            I declare under penalty of perjury that the foregoing is true and correct.


            Executed this 10th day of August 2020.

                                                                     _________________________________
                                                                     Christy Wheeler
